Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on October 12, 2021.
Claims 7 and 17 have been amended.
Claims 7-20 are currently pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luong (US 2013/0169853) in view of Roy et al. (US Pub. No. 2017/0078237).
Claims 1 and 17: Luong discloses
a method for automatically generating tags for contents stored on a mobile device of a user (Luong: [0030] discussing "autofocus platform 103 includes various executable modules for performing one or more computing, data processing and network based instructions that in combination provide a means of enabling the autofocus feature of a camera to be directed towards priority targets within a frame. Such modules can be implemented in hardware, firmware, software, or a combination thereof. By way of example, the notification service platform 103 may include an authentication module 201, context evaluation module 203, image recognition module 205, tag processing module 207, autofocus direction module 209, user interface module 211, communication interface 213 and prioritization module 215." [0030] discussing tag processing module 207 and also see [0039] & [0059] and FIG.4A-5E), 
the method comprising: processing the contents to identify items and elements in the contents (Luong: See FIG.3A-B, C showing identifying objects in a scene viewed by a user’s camera based on stored object images, frequency of object capture, social network profile information, and a condition and also see FIG 3D showing the step of associating a label, context information or combination thereof with the object in the image and [0046] discussing "In step 319, the camera captures an image that includes an object. In another 
processing the contents to identify social media patterns of the user from social network service applications stored on the mobile device using account information of the user (Luong: [0017] discussing "the user can specify the priorities to correspond to those established with respect to a social networking service 108 to which they are subscribed. Under this scenario, a profile, ranking, relationship type or other designation may be adopted by the autofocus platform 103 for establishing a prioritization scheme." and [0023] discussing "priority is established based on a ranking provided by the user or determined as a result of a frequency of a particular object being identified within a scene. Under this approach, therefore, a user can train the autofocus mechanism of their camera via the platform 103 to target specific objects or to automatically hone in on targets that tend to be featured in various scenes detected or imaged by the camera." and [0045] discussing "the user may specify one or more permissions or settings for enabling the autofocus platform to retrieve object images, names and other information regarding friends they interact with via the social networking service. In certain embodiments, process 310 retrieves this information and populates the signature repository with object images as retrieved. In addition, process 310 can generate labels based on the profile information retrieved via the social networking service." and [0045] discussing "process 310 determines an object image, relationship type, ranking, or a combination thereof associated with a social networking profile of the user of the camera. By way of example, the user may specify one or more permissions or settings for enabling the autofocus platform to retrieve object images, names and other information regarding friends they interact with via the social networking service. In certain embodiments, process 310 retrieves this information and populates the signature repository with object images as retrieved. In addition, process 310 can generate labels based on the profile information retrieved via the social networking service. It is noted that the autofocus platform 103 translates the relationship type, ranking information and other data into a priority associate with the user. For example, a person that interacts with the user via the social networking site that is categorized/labeled as "Best Friend" is assigned a higher priority than a person categorized/labeled as "Associate." Per step 317, process 310 updates or assigns a priority to the object image based on the determination" and [0060] discussing a "mode of operation may be coordinated based on direct user designation or on the basis of social networking profile information. For example, if the user is a big fan of Fernando as indicated via their social networking profile, a higher ranking will be automatically assigned to sensor/image data indicating this object 521 is in view."); 
extracting environmental variables of the contents from metadata associated with the contents (Luong: see FIG.4B showing a toggle button to share sensor/context data and [0016] discussing "the images may be tagged/ labeled to include temporal information ( e.g., date and time of image capture), location information, or descriptors such as object names, venue types, activity types, etc." and [0021] discussing "The user may then automatically switch to a different autofocus mode when required or on the basis of a determined change in context (e.g., determined location information change). It is noted that establishing of one or more autofocus modes enables the user to establish a theme based prioritization scheme that accounts for different environments and settings of the user." and [0022] discussing "context changes are detected by the autofocus platform 103 on the basis of context information gathered by context processing modules 109a- 109n. For example, a network detection signal of a friend's user device or as transmitted by their routing device may be detected by the context processing module 109 the user's device 101. The autofocus platform 103 uses this information to determine the user is in presence of their friend. Hence, the context processing module 109 conveys context information to the platform 103 in the form of location information, motion information, device usage information, device status information, network information, or a combination thereof. Sensors employed by the context processing module 109 for gathering such data may include a gyroscope, weather sensor, temporal sensor, global positioning sensor, motion detection sensor, or the like."); 
receiving the identified items and elements, the identified social media patterns, and the extracted environmental variables; and generating tags for the contents by processing the identified items and elements, the identified social media patterns, and the extracted environmental variables (Luong: and [0016] discussing "the images may be tagged/ labeled to include temporal information ( e.g., date and time of image capture), location information, or descriptors such as object names, venue types, activity types, etc.” and [0030] discussing tag processing module 207 and also see [0039] & [0059] and FIG.4A-5E).
Though Luong broadly discloses social media patterns ([0045]: For example, a person that interacts with the user via the social networking site that is categorized/labeled as "Best Friend" is assigned a higher priority than a person categorized/labeled as "Associate."), Luong does not explicitly disclose social media site usage patterns.  Nor does Luong disclose social media trends that include issues and trends that are of interest to users of social media.  Further, though Luong suggests the gathered information is processed in order to increase exposure of the user in a social network environment as any type of content tagging inherently increases the exposure of a user in an online social networking environment. However, Luong does not explicitly teach information includes social media trends and processing information predict and recommend possible tags to the user and to increase exposure of the user in a social network environment.
Roy, in the same field of endeavor as enhancing social media exposure, discloses 
Social media usage patterns:  [0029] Short message operations are initiated by first selecting a target user 202 and then performing ongoing monitoring operations to monitor their social media interactions, their physical location, and the current date and time. If a social media interaction 220 by the target user 202 is detected, then data associated with the social media interaction is captured. For example, the social media interaction data may include a user post 220 to a social media environment 240 (e.g., a tweet). The user post may take the form of a favorite indication within a short message 220, a like indication within a short message 222 or a republication (also referred to as a forwarding) short message 224 (e.g., a retweet). Additionally, in certain embodiments, the location of the user 202 may be determined through the use of Geographical Positioning System (GPS) satellite 206 data acquired by the user's mobile device 204. Some or all of the information gathered when performing short message operations may be used when performing a short message tag identification operation. For example, in certain embodiments, trending information may be derived from information obtained from the short message operations. 
Social media trends that are of interest to users and processing to predict and recommend possible tags to the user and to increase exposure of the user in a social network environment: [0030] When performing a short message tag identification operation, the short message tag identification system 250 collates trending tag identifiers which are in some way related to a company's business. These trending tag identifiers are stored within a short message tag identification information repository and are used by the short message tag identification system to automatically generate tag identifiers which are related to the company's business. Such a short message tag identification system allows a user associated with the company to identifier tag identifiers which will likely provide increased visibility to content associated with the short message so as to increase the visibility of any information, such as product information, that the company desires to promulgate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included social media usage patterns and trends in the prediction and recommendation of tags to increase user exposure, as disclosed by Roy in the system disclosed by Luong, for the motivation of providing a method of helping to assure that content generated by the user reaches a desired audience. (Roy; [0040]).
Claims 8 and 18: modified Luong teaches the method of claim 7, and Luong further teaches enabling the user to select at least one tag from the generated tags (Luong: see FIG.5A-B wherein a user may select a suggested tag by sharing the image or may select a suggested tag in order to add to collection, update priority or cancel).
Claims 9 and 19: modified Luong teaches the method of claim 8, and Luong further teaches tagging the contents with the selected at least one tag (Luong: [0030] discussing tag processing module 207 and [0047] discussing "the autofocus platform 103 be configured to share collections of images of a given person as taken by the camera with the person via their social networking profile automatically. Under this scenario, the person imaged based on priority can retrieve and view those images that correspond to them [tagged] only rather than having to sift through all images shared by the user" and also see [0039] & [0059] and FIG.4A-5E).
Claims 10 and 20: modified Luong teaches the method of claim 9, and Luong further teaches posting the tagged contents to social network platforms (Luong: [0030] discussing tag processing module 207 and [0047] discussing "the autofocus platform 103 be configured to share collections of images of a given person as taken by the camera with the person via their social networking profile automatically. Under this scenario, the person imaged based on priority can retrieve and view those images that correspond to them [tagged] only rather than having to sift through all images shared by the user" and also see [0039] & [0059] and FIG.4A-5E).
Claim 11: modified Luong teaches the method of claim 7, and Luong further teaches wherein the contents comprise photographs (Luong: See FIG.5A-E and [0024] discussing "the various user devices may 101a-101n may feature a data capture module 107 for supporting the capture of audio, image and video data in connection with one or more applications operable by the device").
Claim 12: modified Luong teaches the method of claim 11, and Luong further teaches wherein the identified items and elements comprise at least one of make and model of a car, names of people shown in the contents (Luong: See FIG.5A, C & E), and identification of objects in the photographs (Luong: See FIG.5B and [0016] discussing "the images may be tagged/ labeled to include temporal information ( e.g., date and time of image capture), location information, or descriptors such as object names, venue types, activity types, etc. Under this approach, an image of, for example, a family dog can be uploaded to the repository 117 in association with a tag specifying the name of the dog as "Cola."").
Claim 13: modified Luong teaches the method of claim 7, and Luong further teaches wherein the contents comprise videos (Luong: [0024] discussing "the various user devices may 101a-101n may feature a data capture module 107 for supporting the capture of audio, image and video data in connection with one or more applications operable by the device").
Claim 14: modified Luong teaches the method of claim 13, and Luong further teaches wherein the identified items and elements comprise people (Luong: See FIG.5A, C & E) in the videos (Luong: [0024] discussing "the various user devices may 101a-101n may feature a data capture module 107 for supporting the capture of audio, image and video data in connection with one or more applications operable by the device").
Claim 15: modified Luong teaches the method of claim 7, and Luong further teaches wherein the environmental variables (Luong: see FIG.4B showing a toggle button to share sensor/context data and [0016] discussing "the images may be tagged/ labeled to include temporal information (e.g., date and time of image capture), location information, or descriptors such as object names, venue types, activity types, etc." and [0021] discussing "The user may then automatically switch to a different autofocus mode when required or on the basis of a determined change in context (e.g., determined location information change). It is noted that establishing of one or more autofocus modes enables the user to establish a theme based prioritization scheme that accounts for different environments and settings of the user." and [0022] discussing "context changes are detected by the autofocus platform 103 on the basis of context information gathered by context processing modules 109a- 109n. For example, a network detection signal of a friend's user device or as transmitted by their routing device may be detected by the context processing module 109 the user's device 101. The autofocus platform 103 uses this information to determine the user is in presence of their friend. Hence, the context processing module 109 conveys context information to the platform 103 in the form of location information, motion information, device usage information, device status information, network information, or a combination thereof. Sensors employed by the context processing module 109 for gathering such data may include a gyroscope, weather sensor, temporal sensor, global positioning sensor, motion detection sensor, or the like.") are extracted from metadata attached to the contents (Luong: [0035] discussing "the context evaluation module 203 may operate in connection with the tag processing module 207 for extracting specific metadata or context information regarding an image in view of a user device 101.").
Claim 16: modified Luong teaches the method of claim 7, and Luong further teaches wherein the environmental variables are recognized from objects in the contents (Luong: See e.g. FIG.5B showing Jazzy’s Catering located from a sign in an image).

Response to Arguments
	Applicant’s remarks, filed October 12, 2021 have been considered and are persuasive.  A new grounds of rejection is presented above to address the new limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following U.S. patent are cited to further show the best domestically patented prior art found by the examiner:
Barak et al. (US Pub. No. 2013/0262588): [0047] In particular embodiments, social-networking system 160 may use facial-recognition processes to generate tag suggestions for images. Social-networking system 160 may compare image information, such as the portrayal of a person in an image, and compare that image information with a set of face signatures to try and predict whether the person portrayed in the image matches the face signature of any user of the online social network. These face signatures may be, for example, facial-representations generated by social-networking system 160 for particular users of the online social network by analyzing other images where those users are tagged. Thus, the standard tag-suggestion algorithm may be of the form f(n,i), where n is the face signature of a particular user of the online social network, and i is the image information. However, sorting through the face signatures of thousands, or possibly millions, of users is not efficient and may lead to poor predictions. The tag-suggestion algorithm may be improved by using additional information, such as social-graph information, typeahead information, or other suitable information available on the online social network. In other words, the tag-suggestion algorithm may be modified so the function is f(n,i,s), where s is the additional information available on the online social network. In particular embodiments, the additional information may include, for example, social-graph affinity information, tag-history information, or user inputs (e.g., character strings inputted by a user in a typeahead field). A time-decay factor may also be applied to one or more of the factors used in the tag-suggestion algorithm. As an example and not by way of limitation, time-decay may be considered with respect to tag-history information, such that more recent tags are given more weight in the tag-suggestion algorithm. The predictions may then be sent to a user as tag suggestions, which the user may select in order to tag the image for a particular user. The tag suggestions may be presented as the user enters characters into a tag-label field, with the tag suggestions being refined in real-time using typeahead functionality as the user enters more characters into the field. Although this disclosure describes generating tag suggestions in a particular manner, this disclosure contemplates generating tag suggestions in any suitable manner. [0058] FIG. 4B illustrates another example of facial recognition using social-graph information. In particular embodiments, social-networking system 160 may provide tag suggestions for images where no persons portrayed in the image are known. In other words, social-networking system 160 may still attempt to identify unknown persons portrayed in an image even when no users are tagged in the image. As an example and not by way of limitation, the functionality may be understood and visualized by starting with an image, represented by image 450, which includes images of multiple people. In the present example, exemplified by image 450, three persons here labeled Unknown 1, Unknown 2 and Unknown 3, appear. All are not known (i.e., none are tagged). In this example, the user who uploaded the picture to the social network site represented by image 450 is known to be John. In particular embodiments, social-networking system 160 may employ relationship mapping (as previously described) to identify one or more of the unknown persons in an image. Generation of a relationship map may begin from a pre-existing iterative relationship map, for example a precursor relationship map, represented by a diagram 452, which is identical to diagram 404. This precursor relationship map contains information on relationships of a known person or known persons in the previously analyzed image, in this case John, Peter, Greg and Sharon. This information may based on the inter-personal relationship data received from one or more online social networks (e.g., social graph 200), as well as inter-personal relationship data derived from the earlier instance of operation of the relationship mapping functionality of the present invention based on analysis of other images.
Kohen et al. (US Pat. No. 8,997,240): (Col. 10; lines 44-64): The social network activity information analysis engine 306 analyzes the account owner's social networking activity information. In one embodiment, the social network activity information analysis engine 306 analyzes the account owner's social network activity information for patterns. In one embodiment, the social network activity information analysis engine 306 analyzes the account owner's communications for patterns, for example, regularly writing a message to, or receiving a message from, the same individual. For another example, in one embodiment, the account owner's communications are analyzed to determine the account owner's frequent contacts. In one embodiment, the social network activity information analysis engine 306 analyzes the account owner's feature usage for patterns, for example, identifying that the account owner always removes the tag when tagged in a photograph by a particular friend or is more likely to tag a photograph than message another user. In one embodiment, the social network activity information analysis engine 306 analyzes the account owner's transactions for patterns, for example, if the account owner uses Google Checkout to purchase the same item regularly.
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629